Case 0:20-cv-60192-AHS Document 171 Entered on FLSD Docket 05/27/2020 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 FORT LAUDERDALE DIVISION


  SHANE VILLARINO, et al.,
                                                                  CASE NO.: 0:20-cv-60192-AHS

         Plaintiffs,
  v.

  PACESETTER PERSONNEL SERVICE,
  INC., et al.,

        Defendants.
  ____________________________________/
        DEFENDANTS’ AGREED MOTION FOR LEAVE TO FILE A RESPONSE IN
        OPPOSITION TO PLAINTIFFS’ EXPEDITED MOTION FOR CONDITIONAL
           CERTIFICATION OF FLSA COLLECTIVE ACTION IN EXCESS OF
                  TWENTY PAGES AND MEMORANDUM OF LAW

           Pursuant to Local Rule 7.1(c)(2), Defendants Pacesetter Personnel Service, Inc.,

   Pacesetter Personnel Service of Florida, Inc., Florida Staffing Service, Inc., and Tampa Service

   Company, Inc. (collectively, “Defendants”), respectfully move for leave to file an additional five

   pages beyond the twenty page limit for responses to motions under Local Rule 7.1(c)(2). In total,

   Defendants seek to file a response to Plaintiffs’ Motion for Conditional Certification (D.E. 151,

   the “Motion”) totaling no more than twenty-five pages. In support, Defendants state as follows:

           1.     In their Motion, Plaintiffs seek to certify a nationwide collective action of

   thousands of “current and former non-exempt, hourly unskilled laborers who were employed by

   Defendants on ‘daily tickets’ within the three (3) year statute of limitations period.” D.E. 151 at

   3.




                                                   1
Case 0:20-cv-60192-AHS Document 171 Entered on FLSD Docket 05/27/2020 Page 2 of 5
                                                                    CASE NO.: 0:20-cv-60192-AHS


           2.     Plaintiffs seek to include within their purported class employees across three

   states and upwards of twenty-six branch locations who worked at hundreds of different customer

   sites. D.E. 151 at 2-3.

           3.     To sufficiently respond to Plaintiffs’ Motion and the eleven declarations

   submitted with it, Defendants must address in detail whether others desire to opt into this lawsuit,

   and whether Plaintiffs are similarly situated to other employees who have worked in at least 26

   branch locations nationwide performing work at hundreds of customer sites under a myriad of

   supervisors. Accordingly, Defendants will be submitting over 25 declarations from daily ticket

   laborers throughout Florida who, among other things, do not want to participate in this lawsuit,

   were correctly paid for all hours worked in accordance with Defendants’ timekeeping policies,

   and are not otherwise similarly situated to Plaintiffs and their declarants.

           4.     In the process of preparing their response, Defendants have found that they will

   need approximately 25 pages to adequately synthesize these 25 plus declarations in the context

   of Plaintiffs’ declarations for the benefit of the Court. Defendants thus request that they be

   permitted to submit a response not to exceed 25 pages. Plaintiffs have agreed to this request.

                                    MEMORANDUM OF LAW

         Pursuant to Local Rule 7.1(c)(2), Defendants are permitted to file a response to

   Plaintiffs’ Motion of up to twenty pages in length. However, Local Rule 7.1(c)(2) specifically

   provides that a party may petition the Court to seek permission to exceed the page length.

         Because “the financial burden to an employer may be significantly increased by

   conditional certification,” Adair v. Wisconsin Bell, Inc., No. 08-C-280, 2008 WL 4224360, at

   *4 (E.D. Wisc. Sept. 11, 2008), Defendants request these additional pages to present to the

   Court a complete and thorough analysis which appropriately addresses Plaintiffs’ Motion.


                                                   2
Case 0:20-cv-60192-AHS Document 171 Entered on FLSD Docket 05/27/2020 Page 3 of 5
                                                                    CASE NO.: 0:20-cv-60192-AHS


   Defendants submit that their request is reasonable and just in light of Plaintiffs’ broad

   certification request, the potential impact it may have on the landscape of this case, and the

   “tremendous financial burden” to Defendants of classwide discovery that is at stake. See Boyd

   v. Alutiiq Global Solutions, LLC, No. 11–cv–0753, 2011 WL 3511085, at *6-7 (N.D. Ill. Aug.

   8, 2011). Finally, permitting Defendants to file a thorough and complete response will conserve

   judicial resources should the Court agree with Defendants and deny collective treatment,

   thereby obviating the need to readdress these issues again at the decertification stage. See

   Blaney v. Charlotte-Mecklenburg Hosp. Auth., 2011 WL 4351631, at *10 (W.D.N.C. Sept. 16,

   2011) (“[T]he Court need not certify the action and facilitate notice where . . . it would

   inevitably decertify the action in a month’s time.”).

         WHEREFORE, Defendants request that the Court enter an Order permitting Defendants to

  submit a response to Plaintiffs’ Motion not to exceed 25 pages.

              CERTIFICATE OF COMPLIANCE WITH S.D. FLA. L.R. 7.1(a)(3)

         Pursuant to S.D. Fla. L.R. 7.1(a)(3), Defendants’ counsel certifies they made a good faith

  effort to resolve the matter referred to in this Motion. Specifically, defense counsel conferred with

  Plaintiffs’ counsel regarding the relief requested in this Motion, and Plaintiffs’ counsel agreed.

  Dated: May 27, 2020                           Respectfully submitted,

                                                /s/ Derek E. León
                                                Derek E. León
                                                Florida Bar No. 625507
                                                Tiffany L. Anderson
                                                Florida Bar No. 83995
                                                John R. Byrne
                                                Florida Bar No. 126294
                                                LEÓN COSGROVE, LLP
                                                255 Alhambra Circle, Suite 800
                                                Coral Gables, Florida 33134
                                                Telephone: 305.740.1975
                                                Email: dleon@leoncosgrove.com

                                                   3
Case 0:20-cv-60192-AHS Document 171 Entered on FLSD Docket 05/27/2020 Page 4 of 5
                                                       CASE NO.: 0:20-cv-60192-AHS


                                     Email: tanderson@leoncosgrove.com
                                     Email: jbyrne@leoncosgrove.com

                                     Rebecca L. Gibson, Esq. (Admitted Pro Hac Vice)
                                     Joel M. Androphy, Esq. (Admitted Pro Hac Vice)
                                     Caroline K. Gorman, Esq.
                                     BERG & ANDROPHY
                                      3704 Travis Street
                                      Houston, Texas 77002
                                      Telephone: 713-529-5622
                                      Email: rgibson@bafirm.com
                                      Email: jandrophy@bafirm.com

                                      Counsel for Defendants




                                        4
Case 0:20-cv-60192-AHS Document 171 Entered on FLSD Docket 05/27/2020 Page 5 of 5
                                                                    CASE NO.: 0:20-cv-60192-AHS


                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 27, 2020, a true and correct copy of the foregoing was

  electronically filed with the Clerk of the Court using the CM/ECF system, which in turn will serve

  a copy by electronic mail on all counsel or parties of record identified below.

   Dion J. Cassata, Esq.                         Andrew R. Frisch, Esq.
   Email: dion@cassatalaw.com                    Email: afrisch@forthepeople.com
   CASSATA LAW, PLLC                             MORGAN & MORGAN, P.A.
   Boca Crown Centre                             8151 Peters Road, 4th Floor
   7999 North Federal Highway, Suite 202         Plantation, Florida 33324
   Boca Raton, FL 33487                          Tel: 954) 967-5377
   Tel: (954) 364-7803
   Counsel for Plaintiffs                        Counsel for Plaintiffs

                                                       /s/ Derek E. León___________
                                                       Derek E. León




                                                   5
